I would willingly avail myself of any expressions in the will manifesting the testator's intent to use the word "heirs" in a different sense from that affixed to it by law. So far the authorities allow us to go; but in all the cases cited for the plaintiff, and none more in point can be found, such intent was collected from the will itself. Parol evidence has never been resorted to. It was offered in the case in Leonard, 70, but rejected by the Court.                     (103)
Judgment for the defendant.
NOTE. — On the first point, see Chesson v. Smith, post., 274;Stowe v. Ward, 10 N.C. 604; S. c., 12 N.C. 67; Jourdan v. Green, ibid., 270; Ward v. Stowe, 16 N.C. 509; Bullock v. Bullock, ibid., 307; Simms v.Garrot, 21 N.C. 303. On the second point, see Blacknall v. Wyche,23 N.C. 94.
Cited: Chesson v. Smith, post, 274.